DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
This Action is Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 February 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close” in claims 14, 15, 17, and 18 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised It is unclear how “close” a device must be to be considered to be in “close proximity”.  Various wireless technologies have different ranges which could be from inches (e.g. NFC) to miles (e.g. cellular) and therefore “close proximity” would be different in each instance.
Any claim not specifically addressed is rejected by virtue of its dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al. (US 20160119320) in view of Buer (US 8171531).
As per claims 1 and 14, Bansal et al. discloses a method and immobile hardware token for enabling secure internet transactions, the immobile hardware token comprising: a first sensor configured to detect if the hardware token is moved; a second sensor configured to detect if the hardware token is tampered with (see paragraphs [0046] and [0086] the various sensors within the beacon, i.e. token); 
a first interface configured to provide distance bounding (see paragraphs [0062] and [0082]); 

While the Bansal et al. system generally discusses authentication there lacks an explicit teaching of the crypto-processor providing secure authentication of a user.
However, Buer teaches a token for use in authenticating a user that includes different interfaces and a crypto-processor for secure authentication (see Fig. 2 as described in column 4 line 14 through column 5 line 61 and column 11 lines 17-25 showing the token used as part of user authentication).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the details of the token authentication of Buer in the Bansal et al. system.
Motivation to do so would have been to allow for a universal authentication token that allows for authenticating the user to different services (see Buer column 2 lines 30-43).
As per claims 2-5, the modified Bansal et al. and Buer system discloses the hardware token is configured to be fixed on or fixed in a permanent structure of a building, wherein the permanent structure of the building is one or more of the following: a wall, a ceiling, a foundation, ground upon which the building stands, any structure that is permanently attached to the building, wherein the first sensor is further configured to detect if the hardware token is fixed on or fixed in the permanent structure of the building, wherein the first sensor is configured to detect if the hardware token is fixed on or fixed in the permanent structure of the building by using one or more of the following: ultrasound echo sensing, force sensing, motion sensing, vibration sensing, temperature sensing (see Bansal et al. paragraphs [0086] where the beacon, i.e. token, is attached to a wall and includes sensors to detect removal from the wall, e.g. the temperature sensor).

As per claim 7, the modified Bansal et al. and Buer system discloses the hardware token is configured to be used as a location-based factor for multi-factor authentication (see Buer column 11 lines 17-25).
As per claims 9 and 16, the modified Bansal et al. and Buer system discloses the authentication device is comprised of one of the following: a personal computer, a card reader, a mobile phone, a smart phone, a biometric detector, a dedicated TAN (transaction authentication number) generator, any other type of mobile device (see Bansal et al. paragraph [0028] and Buer column 3 lines 61-65).
As per claim 10, the modified Bansal et al. and Buer system discloses the crypto-processor is configured to provide for secure challenge/response authentication (see Buer column 8 lines 7-32).
As per claim 11, the modified Bansal et al. and Buer system discloses the first sensor comprises one or more temperature sensors, wherein the one or more temperature sensors are configured to detect a temperature of the hardware token or a temperature gradient across the hardware token, wherein a fast and/or sudden change in the temperature of the hardware token or the temperature gradient across the hardware token indicates that the hardware token has been moved from the permanent structure of the building that the hardware token is fixed on or fixed in (see Bansal et al. paragraph [0086]).
As per claim 12, the modified Bansal et al. and Buer system discloses the token includes a dedicated input element (see Buer column 4 lines 20-26).
As per claims 15 and 17, the modified Bansal et al. and Buer system discloses authenticating, by the hardware token, that the authentication device is in close proximity to the hardware token, wherein the distance bounding has determined that the authentication device is within a pre-determined .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Bansal et al. and Buer system as applied to claim 1 above, and further in view of South et al. (US 20170171754).
As per claim 8, the modified Bansal et al. and Buer system generally discloses the use of sensors for the detection of tampering, but fails to explicitly disclose the use of light sensing or mechanical sensing.
However, South et al. teaches the use of light and/or mechanical sensing to detect tampering (see paragraph [0101]).
At a time before the effective filing date of the invention, it would have been obvious to use the sensors of south in the modified Bansal et al. and Buer system.
Motivation to do so would have been to detect when the token device has been opened (see South et al. paragraph [0101]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Bansal et al. and Buer system as applied to claim 1 above, and further in view of Thueringer et al. (US 20110078549).
As per claim 13, the modified Bansal et al. and Buer system fails to disclose the distance bounding is configured to prevent and/or detect a relay channel attack.
However, Thuenringer et al. teaches a distance bound system that is configured to prevent and/or detect a relay channel attack (see paragraphs [0044], [0051], and [0088]).

Motivation, as recognized by one of ordinary skill in the art, to do so would have been to enhance the security of the system.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Bansal et al. and Buer system as applied to claim 14 above, and further in view of Poole et al. (US 20140279546).
As per claims 18-20, the modified Bansal et al. and Buer system generally discloses the use of the token for transactions, but fails to explicitly disclose security of an internet transaction conducted by the authentication device is increased if the hardware token has authenticated that the authentication device is in close proximity to the hardware token, wherein the increased security of the internet transaction conducted by the authentication device enables the authentication device to perform higher risk functions that would otherwise not be authorized, wherein the internet transaction conducted by the authentication device is comprised of banking functions, wherein the higher risk functions are comprised of higher risk banking functions, and wherein the internet transaction conducted by the authentication device is comprised of one or more of the following: banking functions, authentication functions, email functions, social network functions, file sharing functions, software update functions, internet ordering of items and/or services.
However, Poole et al. teaches the use of a hardware token to increase the security of transactions, security of an internet transaction conducted by the authentication device is increased if the hardware token has authenticated that the authentication device is in close proximity to the hardware token, wherein the increased security of the internet transaction conducted by the authentication device enables the authentication device to perform higher risk functions that would 
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to control risky transactions based on the proximity and authentication of the hardware token of the modified Bansal et al. and Buer system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to reduce the risk of fraud involved with each transaction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to proximity tokens/beacons.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/               Primary Examiner, Art Unit 2419